OFFICE OFTHEATTORNEY     GENERALOFTEXAS
                       AUSTIN




Honorable James w. strawn
County Attorney
wlllaoy County
Rayiaondville,Texae
Dear Sir:




                                          oertain   depu-
                                       me the amount to
                                       other’drpatiemr.
                                      193Q,nquerti~ aa
                                      t&e followin&re-




                                r lnrormationrequlr-
                                 appro?ed by the Oom-
                            he oon5haloner*i3Court
                            year without the request
                   he sherlfl entirely e.U.minate  the
                   id to.oertalndeputies,  or reduae
                   e paid to other deputies, Or raiee
                   t)pat&to sti$J other deputler?*
                 6869, Rer+ed civil Statutea, as aaended,
provides s

          “Sberlfir,shall have the power, by Writing,
     to appoint one or mre’.ileputlesfor their re-
     speotlve oountie8, to ofbntiwe ia oftioe bring
     the pleaeure of the eherlfr,rho shall have power
     and authoriCy to petioim all the adts ana dlttiee
Honorable JQnee W. Straw& Paage2


    of their principals;and every person so ap-
    pointed ahall, before he enters upon the duties
    of his office, take and subsoribe to thooffl-
    cial oath, whloh ahall be indoreed on his ap-
    pointment,togsther with the oertliioateof the
    officer administeringthe same; and auoh appoint-
    ment and oath qhall be reoorded in the ofiioe
    of the County Clerk and deposited in said ofrioe.
    The number of deputisa appointed bp the sheriff
    of any one oounty shall be limited to notex-
    oeeding three in the Juatics precinct in whioh
    is loaated the oounty site or such aounty, and
    one in eaoh Justloa preolnct, and a list of these
    appointment8shall be poeted up in a oonepiououa
    place in the Clerkto office. An lndiotmentfor
    a relO4 of anp deputy sheriff appointed ahall
    operate a; rerooation'ofhis appointmentas rmoh,
    deputy she,riif. Provided farther, that if in the
    opi4ion of the Commiseioners*Court feee of the
    sherirr*a oifics axe not sufftoientto Justify
    the payment of salaries or auoh deputies,the
    Commiaaioxmra~Court ahall have the power to pay
    the dame out of the General Puna of said oountq.*
         Artiole 3902, Revised civil Statutea, as amended,
and applioableto Wlllaoy County, in part, prorldes:
         9henever any district, county or preoinot
    otrioar shall require the semiees of deputies,
    assistantsor clerks in the performanueoi hia
    duties he shall apply to the County commiesionors~
    Court oi hie county for authority to appoint suah
    deputies,assistants or olerka, stating by aworn
    applioationthe number needed, the position to be
    tilled and the amount to be paid. said applloa-
    tion shall be aooompaniedby a etatement showing
    the probable receipts from fees, commissionaand
    aompenaationto be oollected by nald otrloe dur-
    ing the fisoal year and the probable disburaementa
    which shall inolude all ealaries aad expenses ot
    aald otiice; and said court shall make Its order
    authorizingthe appointmentof such deputies,
    assistantsand clerk6 and fix the compensationto
    be paid them within the limitationaherein pre-
    scribed and determine the number to be appoiated
    as In the discretion of said court may be proper;
Honorable Zames b. Strawn, Page 3


     pr0viaea that in 50 case shall the Comd.s8ioner5)
     Court or any member thereor attempt to influence
     the appointmentof any person as deputy, assist-
     ant or clerk in any offioe. Upan the entry of
     such order the officers applying ior such assist-
     ants deputies or clerks shell be authorizedto
     appoint them; prwided that said oompensation
     shell not exceed the maximum amount hereinafter
     set out. '&e oonpensationwhioh may be allowed
     to the deputies, assistantsor olsrks above named
     for their services shall be a reasonable one, not
     to exceed the followingamounts.
         "1. In oountieshaving 6 population or twenty-
    five thousand (25,000)or less inhabitants,first
    assistantor chief deputy not to eroeed Eighteen
    Htmdred ($1800.00)Dollars per enntun;other assiet-
    ants, deputies or olerks not to exceed Fifteen
    Hundred ($lSOO.OO)Dollars per annum each. * * *e
          TBder the protlsioneof &Wale 6869, eupra, the
sherifr is given the power, by writing, to appoint one or
m0re deputies for their respective counties; to aontfnue
In offloe during the pleasure of the sheriff and such is
tantanmmt to a provision  that both ap intnkentand tenure
of office are di8oretionarywith the 8r erfff. - Murray Y.
Barrin(C. C. A.) ll2 S. 'VI.(2d) 1091.
          It is apparent under the foregoing authorities,
that the aoxnlssionera'oourt can limit the number and
salary or sherirf'8deputies but said CWrt has no pouer
Over the naming of the indi~duals to be appointed,and
are espeofallyprohibitedf'romattempting any such influ-
enoe. - Harris county et al V. Smith et al, 81 S. W. (26)
337 (writ refused).
         The   conmissioners*aourt 3.8vested with full
authority to msnage and direct the financial affairs 0'S
the county. Such court is given full  authorityover the
expenditureof funds for salaries to be aid deputies em-
ployed in the office of the sheriff withsn the maximum
limits rixea by law. The appointment,by applicationt0
ana with the oonsent of the aosasii8sioners*
                                           aourt is OtiY
to be effected after a proper order authorizingsame is
made by the commissioners*court.
                                                                 349



mnorable James Vi.Strawn, Page 4


          Deputies, olerks and assistants have no vested
right as to hny fixed salary wIthin the maximum llmlts :
authorizedby Artlole 3902, supra, as agaIn& the author-
ity of the commissloners~aourt to change same or eU.mlnate
the entire salary of deputies at any time during the year
so long as Its orders are not retrospeativenor auy reaue-
fion or iucrease Is made In salaries earned for past aervloes.
          It Is, thererore, the opinion of this aepartmnt
that exclusiveauthority and control during the year over
the salarles of deputies duly appointed by the sheriff as
authorizedana rixea under the provisions 0r Artlole 3402,
~el?loll*s
         Revised Civil Statutes as amended, Is vested in
the OdSSiOnerI)' aourt and suoh oourt may exerolse suoh
authority without the consent and approval of the sheriff,
         Trusting   the above answ8rs your request,x8 are
                                        Yours very truly




                                   BP